On this record, we cannot conclude, as a matter of law, that defendant Bahr did not deviate from accepted medical practice, *359or that such alleged deviation did not contribute to plaintiff patient’s injuring accident "in any way” (Joseph v New York City Tr. Auth., 149 AD2d 669). There are triable issues of fact including that of defendant-appellant’s asserted negligent failure to take steps to restrain plaintiff or to alert his co-defendant "covering” physician of aspects of plaintiff patient’s condition and recent behavior that might have prompted co-defendant to use restraints on the patient or take other, more stringent, precautions. Concur — Rosenberger, J. P., Ellerin, Rubin, Kupferman and Tom, JJ.